DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 9 March 2020 is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsung Wu on 22 August 2022.
The application has been amended as follows: 
In claim 1, amend the first paragraph as follows:
A thermoplastic polymer-based composite material obtained by an in-situ polymerization reaction after impregnating a reinforcing material with a mixture or an oligomer of a bismaleimide resin, an epoxy resin, and a bifunctional amine, the bifunctionality of the amine being on the basis of active hydrogen; wherein a ratio of the bismaleimide resin, the epoxy resin, and the bifunctional amine in the mixture or used to form the oligomer is calculated according to the following formula:

Amend claim 5 as follows:
The thermoplastic polymer-based composite material according to claim 1, wherein at least one of a multifunctional epoxy resin and a multifunctional amine is added to the mixture or oligomer to form a branched polymer or a lightly crosslinked polymer, and the predetermined amount is determined to control a cross-linking density without reaching a gel point and to control the branched polymer or the lightly crosslinked polymer to be a 

	Amend claim 13 as follows:
The method for preparing the thermoplastic polymer-based composite material according to claim 7, wherein at least one of a multifunctional epoxy resin and a multifunctional amine is added to the first or second mixture to form a branched polymer or a lightly crosslinked polymer, and the predetermined amount is determined to control a cross-linking density without reaching a gel point and to control the branched polymer or the lightly crosslinked polymer to be a 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a thermoplastic fiber reinforced composite material formed from epoxy, bismaleimide, a bifunctional amine (the amine functionality based on active hydrogen) as required by claim 1. 
CN 106117514 A (cited by applicant) teaches a fiber reinforced material using a thermoplastic formed from in situ polymerization of a bifunctional amine (primary monoamine or secondary diamine) and a diepoxy compound, but does not teach a bismaleimide compound used in the formation thereof. DE 2512280 A1 (see, e.g., Beispiel 3, p. 7) teaches polymeric materials formed from a secondary diamine and bismaleimide, and JP S51-019100 (see, e.g., Table 2, example 12) teaches polymeric reaction products of a primary monoamine and bismaleimide, but there is insufficient rationale to combine these teachings to provide the recited thermoplastic material formed from the three components in the recited ratio. It is also noted that there exists art relating to reaction products of amines, bismaleimide and epoxy, including Patel et al., “Amine-Terminated Oligoimides for Epoxy Curing,” J. Appl. Polym. Sci. 61, 2023-2028 (1996) (“Patel”), which includes examples having an amine, epoxy and bismaleimide in a composite material, including examples calculated to have the recited ratio. However, Patel does not teach or suggest the use of a bifunctional amine as claimed, nor is there any suggestion that the resulting reaction product is thermoplastic. US 4,128,598 (“Makino”) and US 5,093,459 (“Peter”) teaches reacting bismaleimides with aminophenol (a primary monoamine), subsequently reacting this product with epoxy; however, the aminophenol taught here has three active hydrogen groups, and is thus not a bifunctional amine as recited; moreover, Makino does not teach that such product is thermoplastic, and neither reference provides sufficient guidance to the recited ratio required by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764